PER CURIAM.
Whereas, the judgment of this court was entered on April 14, 1964 (162 So.2d 910) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed *125July 7, 1965 (178 So.2d 569) and mandate dated October 18, 1965, now lodged in this court, quashed this court’s judgment with directions that the cause be remanded for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida;
Therefore, it is Ordered that the mandate of this court issued in this cause on May 4, 1964 is withdrawn, the judgment of this court filed April 14, 1964 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said judgment of the circuit court appealed from ’in this cause is reversed and the cause is remanded for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida; costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).